Buchanan, Ch. J.
delivered the opinion of the Court.
We do not perceive any error in the opinion of the court below, and the instruction given at the trial to the jury, that the .plaintiffs were not entitled to recover.
The guaranty by Turner, written upon the back of the promissory note, given by Egerton to the plaintiffs, of the ultimate payment of the amount, appearing to be wholly without consideration, was clearly nudum pactum and void; and the plea of non assumpsit which was filed by the defendant to the declaration founded upon that guaranty, properly let in the objection of the want of consideration.
judgment aeeiumed.